Title: From Thomas Jefferson to Alexander Hamilton, 31 March 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Department of state Mar. 31. 1791.

The publication of the laws of the U. S. and the purchase of those of the several states call on us immediately for about five hundred dollars, for which sum I must ask a warrant from you to be accounted for. The contingent expences of my department to the 1st. inst. are now stated and will be settled with the Auditor  tomorrow. I have the honor to be with great esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

